DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/12/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Crichton on 03/09/2021.

The application has been amended as follows: 
1.    (Currently Amended) A hemostatic semi-solid paste material comprising:
a)    a bioabsorbable carrier hemostatic material; and
b)    a supplemental hemostatic agent;

wherein the paste material has a surface enriched with the supplemental hemostatic agent, and
wherein the paste material has an inside portion comprising the carrier hemostatic material not enriched with said supplemental hemostatic agent and fully surrounded along the lengthwise axis by an outside or surface portion or layer comprising the supplemental hemostatic agent.
Reasons for Allowance
Claims 1-9 and 18 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a hemostatic semi-solid paste material with an inside portion of a bioabsorbable carrier hemostatic material not enriched with a supplemental hemostatic agent and fully surrounded along the lengthwise axis by an outside or surface portion or layer of the supplemental hemostatic agent, as recited in claim 1.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2015/0125537 (Goh) in view of US 2016/0074602 (Wang).  The applicant points out that Wang does not teach or suggest this recited limitation because Wang does not disclose the carrier hemostatic material fully surrounded by the supplemental hemostatic agent (page 4, filed 06/12/2020). The examiner agrees. The examiner also points to Goh as teaching a related paste material where each particle includes a carrier hemostatic 
As discussed above, Goh and Wang do not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify the references, alone or in combination, to have the inside portion fully surrounded along the lengthwise axis by the outside or surface portion or layer, as recited in claim 1.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TJ SCHERBEL
Primary Examiner
Art Unit 3771


/TODD J SCHERBEL/Primary Examiner, Art Unit 3771